DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-11, 13, and 15-20) in the reply filed on 11/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Within applicant’s amendment dated 4/15/2022, the applicant amended claim 14 to include the limitations of previous claim 12, now cancelled (note that claim 15 has also been canceled).  Incorporating the limitations of claim 12 (withdrawn) into claim 14 does not change the fact that claim 14 is still considered withdrawn as being drawn to a nonelected invention.  Since claims 17 and 18 are now dependent from claim 14, claims 17 and 18 are also considered withdrawn as pertaining to a non-elected invention.  Accordingly, claims 1-11, 13-14, and 16-20 are pending in the application wherein claims 14, 17 and 18 are withdrawn from consideration.

Drawings
The drawings are objected to because the figures contain improper shading and scan marks which prevent proper reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-6, 9, 13 and 20 are objected to because of the following informalities:  
Regarding claims 2-6, note that the preamble of each claim recites, “The PRET system of claim”.  However, the abbreviation “PRET” has not been previously introduced within independent claim 1 because claim language and/or characters enclosed within parentheses are for reference only.  Therefore, “The PRET system” within claims 2-6 should be “The Photo Real Embroidery Technology System of claim”.  Additionally, the phrase “PRET-types” within claim 9 should be similarly corrected.  
Additionally, regarding claim 6, the term “Said” (line 1) should not be capitalized.  Accordingly, “Said” should be replaced with “said”.
Additionally, regarding claim 9, the term “Shirts” (line 1) should not be capitalized.  Accordingly, “Shirts” should be replaced with “shirts”.
Regarding claim 13, the phrase “PHTO REAL EMBROIDERY TECHNOLOGY” should not be capitalized.
Regarding claim 20, the term “And” (line 4) should not be capitalized.  Accordingly, “And” should eb replaced with “and”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what category of statutory subject matter the applicant is claiming.  Within claim 1, the applicant’s preamble recites, “A Photo Real Embroidery Technology System which comprises”; however, the body of the claim (and dependent claims 2-5) is full of method steps.  It is unclear if the applicant is claiming a structural system (i.e. machine) or a method (i.e. process) of using such a system.  Note that the structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  Since the claim language of independent claim 1 and the dependent claims is associated with method steps, for the purpose of this Office Action, claims 1-5 will be treated as method/process claims.  
Further regarding claim 1, the applicant recites, “providing machines effective for creating a database of fiber filament data from respective yarns for mapping color transfers” (lines 3-4) and “heat activating during bonding and infusion to expand fiber filaments based on respective data on surface pores and activated tunnels linked operatively thereto” (lines 6-7).  Is the “respective data” of the second recitation referring to the “fiber filament data” of the database of the first recitation?  If so, the applicant needs to use the same terminology throughout the claim to avoid lack of antecedent basis issues.  If not, it is unclear what data, the “respective data” represents.  Additionally, the recitation, “creating a database of fiber filament data from respective yarns for mapping color transfers” is not a positively recited method step based on the phrase “effective for”.  To positively recite such a process, the recitation should be something like “providing machines to create a database of fiber filament data from respective yarns for mapping color transfers”.  Lastly, within the above recitations, the applicant states, “heat activating during bonding and infusion to expand fiber filaments”.  It is unclear what is being heat activated?  Is it the fiber (line 5) being heat activated?
Within line 9 of claim 1, the applicant recites, “whereby optical three dimensionality resides in a resultory fabric swatch”.  What is “optical three dimensionality” and how does it reside in a fabric swatch?  Is the applicant stating that the fabric swatch has a three-dimensional appearance?  Wouldn’t all fabric swatches be three-dimensional?  Additionally, how does the previous process result is a fabric swatch?  What makes up the fabric swatch?  Is it made up of the fiber of line 5?  It appears the applicant might be missing a step of providing a plurality of fibers and/or the creation of the fabric swatch therefrom. 
Regarding claim 1, the claim limitation “electronic means for capture and storage of images desired to be used on garments and apparel” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the disclosure is devoid of any structure that performs the function as claimed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 2 recites the limitation "said heat activation" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the applicant recites, “PRET-type of needle shifting”.  This recitation renders the claim indefinite because it is not clear what represents a PRET-type of needle shifting?  What makes a PRET-type of needle shifting different than other types of needle-shifting?  Additionally, is the needle shifting, coloring and heating taking part in an embroidery machine?
Regarding claim 4, the applicant recites, “whereby said material swatches having permanently colored fibers are attached to other garments”.  How are the material swatches attached to other garments when the applicant has not claimed a garment at all?
Claim 5 recites the limitation "the attachment" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is “the attachment” referring to the attachment between the swatches and other garments as shown from the recitation, “whereby said material swatches having permanently colored fibers are attached to other garments” of claim 4?
Regarding claim 5, the metes and bounds of the recitation, “the attachment being one method selected from the group of client embroidery’s cutting to a panel the swatch of resultory fabric and otherwise” is unclear.  What represents the claimed methods?  Is the client embroidery’s cutting represent a method?  What is “client embroidery’s cutting”?  Additionally, what does the opened-ended term “otherwise” represent?
Regarding claim 6, the preamble of the claim recites “Products, by the PRET System of claim 5”.  Note that a single claim cannot define multiple categories of statutory subject matter.  Firstly, it is unclear if claims 6 is meant to be an independent claim or a dependent claim.  This is especially confusing considering it is not clear if the previous claims (1-5) are meant to be method claims or structure/machine claims as discussed previously.  Further confusion results because it is not entirely clear what “product” is being produced within claims 1-5.  Is it a fabric swatch?  A garment?  Note that a structural/machine claim would not technically produce any product.  Using the term “Products” rather than the singular term “Product” also emphasizes that multiple products are being produced.  However, claim 6 recites “wherein a finished garment”.  Is the finished garment a product of the products?  Note that a finished garment is singular.  What are the metes and bounds of “Products?  Such could be never ending such as shown within applicant’s claim 9.  Claim 9 recites “shirts, hats, pants and all other fabric and cotton-based goods which can incorporate PRET-type swatches of any size”.  Therefore, it is unclear what are the metes and bounds of the ‘products”.  How is claim 9 to be interpreted?  Is the applicant claiming that the products are all of “shirts, hats, pants and all other fabric and cotton-based goods”?  What represents “all other fabric and cotton-based goods”? Is the swatch(es) being produced from the method incorporated in each of these products? It does not appear that the applicant positively recited the PRET-type swatches within each of these products.   
Regarding claim 7, and as previously discussed, the phrase “optical three-dimensionality” is unclear.  Wouldn’t any fabric swatch and/or garment be three-dimensional?  What represents “optical three-dimensionality”?
Regarding claim 10, it does no appear that the applicant is further limiting the claimed products with the recitation, “whereby any image which can be rendered digital can be faithfully reproduced with fibers color-coded to create an optically three-dimensional image from recycled materials”.  Is the “image” being incorporated on the product(s)?  Are recycled materials being incorporated in the product(s)? How is the image “optically three-dimensional” as claimed (note the previous explanation above)?   
Claim 11 recites the limitation "the file" in fifth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the images" in seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note that the applicant has not introduced a singular “art file image” within the claim.
Claim 11 recites the limitation "the yarn" in seventh line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is “the yarn” referring to the plural “recycled yarns” as previously recited?
Regarding claim 11, the applicant recites, “employing recycled yarns and inks, which enables transfer of the images to the yarn via salvaged print heads and directly to embroider needle with color infused into hollows of fibers”.  Is the yarn itself recycled or are the fibers that make up the yarn recycled?  Stating “recycled yarns” implies that the yarns themselves are recycled.  Additionally, it is unclear if the process of transferring of the images to the yarn via salvaged print heads and directly to embroider needle with color infused into hollows of fibers is a step of the claimed invention based on the term, “enables” within line 7 of the claim.  For the purpose of this Office Action, the above process with be considered a step(s) of the claimed invention.    
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
  Regarding claim 13, the phrase "enables" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Additionally, regarding claim 13, is “a yarn” a different yarn or the same yarn as introduced within line 7 of parent claim 11?  If it is the same yarn, a “the” or “said” needs to precede the term.
Regarding claim 16, the category of statutory subject matter is unclear.  Claim recites “Products of claim 13”; however, claim 13 is referring to a process of producing images on garments.  Even though claiming a product produced by a preciously claimed method is a common short-hand and allowed within claimed language, note that multiple categories of statutory subject matter cannot be claimed within a single claim.  The category of statutory subject matter of claim 16 is especially confusing considering that the applicant is claiming “Products”, however the body of the claim defines an additional method step.  It seems that claim 16 should not be claiming products, but rather be a continuation of the process of claim 13.  
Additionally, regarding claim 16, are the active tunnels (line 1) different than the previously claimed hollows (claim 11) or do they represent the same structure?  How are they different?  If they are the same structure, please keep the terminology consistent through the claims.  
Regarding claim 19, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For the purpose of this Office Action, the process of claim 19 will be considered on black garments in 100% cotton.  
Regarding claim 19, the recitation, “A process for transferring yarns to printer heads and directly to embroidery needles with color; whereby the process can be on black garments in 100% cotton” is indefinite because it is unclear how the process for transferring yarns to printer heads and directly to embroidery needles with color is on black garments in 100% cotton.  Note that the transfer of yarns to printer heads and directly to embroidery needles does not involve a garment.  Therefore, how is be process “on” black garments as claimed?  Is embroidery of the yarns taking place on the black garments?  Additionally, it does not appear that the applicant has provided any method steps regarding the transferring yarns to printer heads and directly to embroidery needles with color as stated in the preamble.  Accordingly, it is not clear what process the applicant is claiming and what method steps are associated therewith.  Additionally, regarding claim 19, are the infused fibers a component of the claimed yarn(s) being transferred to the printer heads and directly to embroidery needles?   
  Regarding claim 20, the recitation, “ink heads to needle & heater heads with infusion adds to the process” is entirely unclear and indefinite.  The examiner does not understand what structure or method step(s) the applicant is trying to claim.  Are the ink heads and heater heads components of the needles?  How is infusion added to the process?  What is the particular method step, in associated with infusion, being claimed?
Regarding claim 20, the phrase "being able" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Additionally, what component of the invention is accomplishing the task of reading pixels per square inch on one continuous line to give accuracy and color saturation as the threads applied to fabric?  Is the fabric, the 100% cotton black garment(s)?
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a rejected claim.  

Conclusion
No prior art was found for the claims.  However, note that a proper search could not be performed for at least claims 6-10 and 16 based on the 35 U.S.C. 112(b) rejections as presented above.  For future reference, please note the even though product-by-process claims are limited and defined by the process, determination of patentability is based on the final product itself.    
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 9,751,312 discloses an ink recycling process while US 20110083283 A1, US 20070103529 A1, US 20050057631 A1, US 6527815 B1, US 6068666 A, US 5477595 A, US 5467512 A and US 3710601 A discloses methods and/or systems for dying yarn and/or fabric.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732